36 F.3d 1093
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Wilbert Henry MILES, Plaintiff Appellant,v.Dale D. GLENDENING, Defendant Appellee.
No. 94-1794.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 25, 1994Decided Sept. 19, 1994.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Franklin T. Dupree, Jr., Senior District Judge.  (MISC-94-65-5-D)
Wilbert Henry Miles, Appellant Pro Se.
E.D.N.C.
DISMISSED.
Before RUSSELL and MICHAEL, Circuit Judges, and PHILLIPS, Senior Circuit Judge.

PER CURIAM

1
Appellant seeks to appeal the district court's order dismissing his complaint pursuant to 28 U.S.C. Sec. 1915(d) (1988).  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal on the reasoning of the district court.  Miles v. Glendening, No. MISC-94-65-5-D (E.D.N.C. June 13, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED